NO. 12-19-00291-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 TOG HOTELS FORT WORTH, L.L.C.,                               §   APPEAL FROM THE 87TH
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 GARY DAVID SCOGGIN AND
 AMANDA SCOGGIN,                                              §   ANDERSON COUNTY, TEXAS
 APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Gary David Scoggin and Amanda Scoggin filed a notice of appeal from a May 2019
judgment. BNSF Railway Company and TOG Hotels Fort Worth, L.L.C. were the Appellees.
TOG filed a cross appeal. On September 11, 2019, this Court dismissed the Scoggins’ appeal for
failure to comply with the Texas Rules of Appellate Procedure. See Scoggin v. BNSF Railway
Co., No. 12-19-00291-CV, 2019 WL 4296500 (Tex. App.—Tyler Sept. 11, 2019, no pet. h.) (mem.
op.). The dismissal did not impact TOG’s appeal. See id. The Scoggins did not file a motion for
rehearing or an extension of time to do so. See TEX. R. APP. P. 49.1, 49.8.
         TOG filed a motion to dismiss the appeal, stating that TOG no longer needs or desires to
pursue its cross appeal now that the Scoggins’ appeal was dismissed. Accordingly, we grant the
motion and dismiss the appeal.
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17, 2019


                                         NO. 12-19-00291-CV


                        TOG HOTELS FORT WORTH, L.L.C.,
                                   Appellant
                                      V.
                   GARY DAVID SCOGGIN AND AMANDA SCOGGIN,
                                   Appellees


                                 Appeal from the 87th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV15-039-87)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.